Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                         General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.

Status of claim to be treated in this office action:

Independent: 1, 8 and 13.
b.	Claims 1-15 are pending on the application.
Drawings
2.	The drawings were received on 12/03/2020.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/03/2020.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shaetfer et al (US 2007/0086268 A1).
	Regarding to independent claim 1, Shaetfer et al in Figures 1-6 are directly discloses an electronic device (data processing system 100, Figures 1A-1B) comprising: 
a memory device (memory subsystem 110); and 
a timing controller (a memory controller 103) configured to output control signals (memory controller 103 generate the output signal Differential Clock A 120A and Differential Clock B 120B), which are generated using a first clock signal (Differential Clock A 120A) to the memory device (memory subsystem 110) generate first captured data by capturing first data (the Differential Clock A 120A coupled to the Memory Rank A of the subsystem 110) which is output from the memory device, using the first clock signal (Differential Clock A 120A) in response to the control signals (control Group A), and generate control signals using a second clock signal (Differential Clock B 120B) and output the control signals (memory controller 103 generate the output signal Differential Clock A 120A and Differential Clock B 120B) to the memory device (memory subsystem 110) when the first captured data is not valid data (for example, the memory controller 103 generate the output Differential Clock A 120A which is connected to memory Rank A of subsystem 110 in response to the control Group A and Differential Clock B 120B which is connected to memory Rank B of subsystem 110 in response to the control Group B; respectively, in different data into the subsystem memory 110, see at least in Figures 1A-1B, column 2, paragraph 0012 to column 3, paragraph 0016 and the related disclosures).  

Regarding to independent claim 8, Shaetfer et al in Figures 1-6 are directly discloses an a timing controller (data processing system 100, Figures 1A-1B) comprising: 
a clock signal generator (an output of memory controller 103) configured to output any one of a first clock signal (Differential Clock A 120A) and a second clock signal (Differential Clock B 120B) in response to a selection signal; and
a memory host controller (a memory controller 103) configured to output control signals (memory controller 103 generate the output signal Differential Clock A 120A and Differential Clock B 120B) generated using the first clock signal (Differential Clock A 120A) to a memory device (memory subsystem 110), capture first data (memory Rank A) which is output from the memory device using the first clock signal in response to the control signals (control Group A), to generate first captured data, and generate the control signals using the second clock signal (Differential Clock B 120B) and output the control signals (memory controller 103 generate the output signal Differential Clock A 120A and Differential Clock B 120B) to the memory device when the first captured data is not valid data (memory controller 103 generate the output signal Differential Clock A 120A and Differential Clock B 120B) to the memory device (memory subsystem 110) when the first captured data is not valid data (for example, the memory controller 103 generate the output Differential Clock A 120A which is connected to memory Rank A of subsystem 110 in response to the control Group A and Differential Clock B 120B which is connected to memory Rank B of subsystem 110 in response to the control Group B; respectively, in different data into the subsystem memory 110, see at least in Figures 1A-1B, column 2, paragraph 0012 to column 3, paragraph 0016 and the related disclosures).
 
Regarding claim 13, they encompass the same scope of invention as that of claims 1 and 8, except they draft the invention in method format instead of apparatus format.  Shaetfer et al teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claim 13, are therefore rejected in method format for the same reasons claims 1 and 8, were rejected in apparatus format, as discussed above in the prior paragraphs of the office action.
	Allowable Subject Matter
6.	Claims 2-7, 9-12 and 14-15, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the electronic device, wherein the timing controller divides a frequency of the first clock signal to generate the second clock signal and adjusts parameters of the control signals using the second clock signal and parameter control values and outputs the control signals having the adjusted parameters to the memory device when the first captured data is not the valid data (claims 2-7), the timing controller, wherein the clock signal generator comprises: a clock source configured to generate the first clock signal; a frequency divider configured to divide a frequency of the first clock signal to generate the second clock signal having a frequency divided from the frequency of the first clock signal; and 25Attorney Docket No. 15366-000032-US a multiplexer configured to output an output signal of the clock source or an output signal of the frequency divider to the memory host controller in response to the selection signal (claim 9), the timing controller, further comprising a controller configured to determine whether the first captured data is the valid data according to a result of comparing reference data with the first captured data and output the selection signal, which instructs the second clock signal to be output, to the clock signal generator when the reference data and the first captured data do not match (claim 10), the timing controller, further comprising a controller configured to determine whether the first captured data is the valid data according to a result of comparing reference data with the first captured data and generate the selection signal instructing the second clock signal to be output and parameter control values for controlling parameters of the control signals when the reference data and the first captured data do not match, .
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Hong et al (US. 9,779,703) discloses a timing controller configured to operate a display device.  The timing controller includes a receiving unit receiving a still image signal, a transmitting unit outputting an output data used to display images
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.